DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1,7 and 10 are objected to because of the following informalities:  In claim 1, line 8, “portable electronic portable devices” should be “portable electronic devices”. In claim 7 line 2, “portable electronic devices” should be “portable electronic device”. In claim 10 line 8, “comprises of a holder” should be “comprises a holder”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11,13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 it is unclear what is meant by “the stand (1) being in the form of a portable table stand (1a), floor stand (1b)”. It is unclear if the stand is being described as a portable table stand and a floor stand, or if the stand is meant to be a portable table stand or a floor stand. In claim 1 it is unclear how the torque joint would be structured and arranged to be in the form of a torque hinge, ball joint, condyloid joint and a saddle joint. It appears that the term “and/or” in claims 1 should just read “or”. In claim 1 lines 17-18, “and have a torque to allow to tilt the tray” is unclear, as it 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2,4,6-11,13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaloom(US9470356).
	[claim 1,9] Zaloom teaches a portable and tiltable stand with at least one portable electronic device having a screen(110), the stand being in the form of a portable table stand(fig 1) or floor stand(fig 23), the stand comprising a base(600, 700) a tray(535) with a fixation device(515) wherein each one of the at least one portable electronic devices is attached to the tray reversibly, wherein the tray is connected to the base through one or more torque joints(680,900) wherein at least one torque joint is in the form of a ball joint(680), to allow the tray to be tilted by at least on angle of 30 degrees starting from a 90 degrees upward position relative to the base(as seen from figures 15-16), wherein the tray is placed in an overhanging positon suitable for a person to view the screen from below(fig 27), wherein a center of gravity of the portable electronic device passes beyond the base when the portable electronic device is attached to the tray with the fixation device and when the tray is tilted, wherein when the tray is tilted back, the tray is positioned over the base(rotated over arm 703, part of base 700) of the stand and have a torque to allow the tray to tilt with the attached portable electronic device by hand without having to loosed and tighten an adjustable fastener(C8 L1-9), wherein the tray when the stand is in the form of the portable floor stand comprises a plurality of openings(519a-519d) to fix the fixation device to the tray to adjust the place of the fixation device for the portable electronic devices to be attached to the tray. Zaloom however does not detail the sum of the torques of the torque joint, and does not teach that it is between 01.NM and 10 NM, 0.2NM and 5NM as measured according to ISO 16047:2005, it would have been obvious to one of ordinary skill in the art as of the effective filing date to use a torque joint with any desired torque, such as between 0.2 and 5 NM as a matter of obvious design choice, as this would merely be selecting known elements based on the size of the object to be supported. 

	[claim 4] wherein the tray of the portable table stand comprises a plurality of openings(519a-519d) to fix the fixation device to the tray to adjust the position of the fixation device for suitable portable electronic devices to be attached to the tray. 
	[claim 6] wherein when the stand is a portable table stand, the base and the tray are linked directly with each other through one or more torque joints(900, fig 2).
	[claim 7] Zaloom teaches a portable stand wherein the at least one portable electronic device is attached to the tray, Zaloom however does not provided dimensions for the tray or the weight of the portable electronic device. It would have been obvious to one or ordinary skill in the art as of the effective filing date to make the tray any reasonable size, such as with a length between 5 and 50 cm and a height between 5 and 40cm, as a matter of obvious design choice, as a change in size would not affect the overall functionality of the device, and one with ordinary skill in the art would be able to size the stand to match the supported device. 
	[claim 8] wherein the base and the tray are connected to each other non-detachably. 
	[claim 10] wherein the fixation device(515) when fixed to the tray form together with the tray a number of J-shape holders(550a-c in figure 16) into which the portable electronic device is reversibly inserted, the fixation device after the portable electronic device is inserted is reversibly fastened(fig 15) to tightly fix the at least one portable electronic device to the tray. 
	[claim 11] Zaloom further teaches a method of using the portable stand according to claim 1 by a person who is looking at the screen of the portable electronic device from an angle below, the method 
	[claim 13] wherein the portable stand is a portable table stand, wherein the table stand is placed on a bed-side table(fig 21). 
	[claim 14] wherein when the portable stand is a portable floor stand, the portable floor stand is placed next to a person’s body, the side arm with the tray and the at least one portable electronic device hovers above a person’s torso and the tray with the at least one portable electronic device is tiltable into a vertical or overhanging position in order that a person in a supine position can view the screen of the at least one portable electronic device easily from an angle below(fig 27). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaloom as applied to claim 1 above, and further in view of Phillips(US20060158836).
	Zaloom teaches a portable stand as detailed above, with an additional joint(connecting 610 to 605) connecting the torque joint to the base. Zaloom however does not teach that this joint is a pivot joint allowing the portable electronic device to be rotated around a vertical axis up to 360 degrees. Phillips teaches a similar portable stand, with a pivot joint(146) allowing an attached portable electronic device to be rotate around a vertical axis up to 360 degrees. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a pivot joint to connect the torque joint to the base such that the attached portable electronic device could rotate around a vertical axis up to 360 degrees, as this would provide an additional degree of adjustability to the device as taught by Phillips. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaloom as applied to claim 1 above, and further in view of Sparling(US20070120034).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11,13,14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632